[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JANUARY 11, 2010
                                No. 08-14330                      JOHN P. LEY
                            Non-Argument Calendar                ACTING CLERK
                          ________________________

                       D. C. Docket No. 92-00026-CR-BH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

CARLOS A. DIAZ,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (January 11, 2010)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Carlos Diaz, pro se, appeals the district court’s denial of his Federal Rule of
Civil Procedure 60(b) motion seeking reconsideration of the district court’s order

granting the Government’s motion for a sentence reduction from life to a 30-year

sentence. In his brief, he claims that, although he provided substantial assistance to

the Government, he did not receive any credit for his participation and did not

receive a sentence reduction.

        Rule 60(b) provides that a “court may relieve a party or its legal

representative from a final judgment, order, or proceeding” under certain

circumstances. Fed. R. Civ. P. 60(b)(1)-(6). Rule 60(b), however, “does not

provide for relief from judgment in a criminal case.” United States v. Mosavi, 138
F.3d 1365, 1366 (11th Cir. 1998).

        In Mosavi, for example, a defendant appealed the district court’s denial of

his Rule 60(b) motion challenging an order in his criminal forfeiture proceeding.

Id. at 1365. We held that the district court lacked the subject matter jurisdiction

necessary to provide Rule 60(b) relief and affirmed the denial of that motion. Id.

We held that the “judgment and order that the defendant contest[ed] were entered,

not in a civil case, but in a criminal case, and a proper appeal . . . should have been

raised in the defendant’s criminal appeal of his conviction and sentence.” Id. at

1366.

        Here, Diaz’s Rule 60(b) motion challenges an order in his criminal case. As



                                            2
we held in Mosavi, the district court lacked jurisdiction to entertain the motion. Its

judgment denying relief is, accordingly,

      AFFIRMED.




                                           3